Third District Court of Appeal
                               State of Florida

                           Opinion filed June 08, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2746
                         Lower Tribunal No. 92-16967
                             ________________


                             Walter Lee Tinner,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Alberto Milian,
Judge.

      Walter Lee Tinner, in proper person.

      Pamela Jo Bondi, Attorney General.


Before ROTHENBERG, EMAS, and FERNANDEZ, JJ.

      ROTHENBERG, J.

      We find no error and affirm the portion of the trial court’s order finding

good cause to prohibit the defendant from filing any further pro se pleadings,
motions, or petitions related to his convictions and sentencing in circuit court case

number 92-16967, and directing the clerk of the circuit court to refuse to accept

further filings by the defendant unless they have been reviewed and signed by a

duly licensed attorney and member of the Florida Bar in good standing. However,

to the extent that the trial court’s order can be read to have also ordered forfeiture

of twenty-five percent of the defendant’s accumulated gain time, we reverse.

While the trial court may recommend such a sanction, it cannot itself order the

Department of Corrections to impose such a sanction. See § 944.279, Fla. Stat.

(2015); Isom v. State, 43 So. 3d 776 (Fla. 2010); Hall v. State, 752 So. 2d 575 (Fla.

2000).

      Affirmed in part; and reversed in part for correction of the order consistent

with this opinion.




                                          2